Citation Nr: 0017268
Decision Date: 06/30/00	Archive Date: 09/08/00

DOCKET NO. 00-05 487               DATE JUN 30, 2000

Received from the Department of Veterans Affairs Regional Office in
Pittsburgh, Pennsylvania

THE ISSUES 

1. Entitlement to service connection for bilateral shin splints. 

2. Entitlement to service connection for a bilateral knee disorder.

ATTORNEY FOR THE BOARD 

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty for training (ADT/ACDUTRA) in the
Army National Guard from February 2, 1995, to September 27, 1995.
She also has had additional service on inactive duty training at
various times during the years since.

In August 1999, the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia, denied the veteran's
claims for service connection for bilateral shin splints and a
bilateral knee disorder. She appealed the decision to the Board of
Veterans' Appeals (Board). The Board received her appeal from the
RO in Pittsburgh, Pennsylvania, the jurisdiction where she now
resides.

FINDING OF FACT

There is competent medical evidence of record suggesting that the
veteran has bilateral shin splints and a bilateral knee disorder as
a result of her service in the Army National Guard on active duty
for training.

CONCLUSION OF LAW

The veteran has submitted well-grounded claims for service
connection for bilateral shin splints and a bilateral knee
disorder. 38 U.S.C.A. 1101, 1111, 1112, 1113, 1137, 1153, 5107
(West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3,306, 3.307, 3.309
(1999).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from a
disease contracted or an injury sustained while on active duty (or
active duty for training) in the military, or for disability
resulting from aggravation during service of a preexisting disease
or injury beyond its natural progression. 38 U.S.C.A. 1110, 1153;
38 C.F.R. 3.303(a), 3.306. Degenerative joint disease (arthritis)
will be presumed to have been incurred in service if manifested to
a compensable degree within one year after service. This
presumption is rebuttable by probative evidence to the contrary.
See 38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

If chronicity of disease or injury in service is not shown, or is
legitimately questioned, then a showing of continuity of
symptomatology following service is required to support the claim.
When, however, the disease is shown as chronic in service,
subsequent manifestations of the same chronic disease at any later
date are service connected unless clearly attributable to
intercurrent causes. 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet.
App. 488, 498 (1997). Furthermore, service connection may be
granted for any disease initially diagnosed after discharge from
service when all of the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

A veteran who submits a claim for VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. If the
veteran meets this burden, then VA has a duty to assist him or her
in developing the evidence pertinent to the claim. 38 U.S.C.A.
5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v.
West, 12 Vet. App. 477, 485-86 (1999).

A claim is well grounded if it is plausible, meritorious on its
own, or capable of substantiation. Such a claim need not be
conclusive-but only possible-to satisfy the initial burden of 38
U.S.C.A. 5107(a). To be well grounded, however, a claim

- 3 -

must be accompanied by evidence that suggests more than a purely
speculative basis for granting entitlement to the requested
benefits. Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992).
Evidentiary assertions accompanying a claim for VA benefits must be
accepted as true for purposes of determining whether the claim is
well grounded, unless they are inherently incredible or the fact
asserted is beyond the competence of the person making the
assertion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Grottveit v. Brown, 5 Vet.
App. 91 (1993). A claimant cannot meet this burden merely by
presenting lay testimony, because lay persons are not competent to
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (Court) has
held that evidence pertaining to each of three elements must be
submitted in order to make a claim for service connection well
grounded. There must be competent (medical) evidence of a current
disability; competent (lay or medical) evidences of incurrence or
aggravation of disease or injury in service; and competent
(medical) evidence of a nexus, or link, between the in-service
injury or disease and the current disability. Caluza v. Brown, 7
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.
1996) (table); Epps, 126 F.3d at 1468. The nexus requirement may be
satisfied by the presumption that certain diseases manifesting
themselves within the prescribed period are related to service. See
Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. Brown, 5 Vet.
App. 36 (1993).

The RO denied the veteran's claims, as not well grounded, on the
premise that there was no medical evidence of current disability
suggesting that she has either bilateral shin splints or a
bilateral knee disorder. See Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). But
the Board finds otherwise, as there is competent medical evidence
of record suggesting that she has disability involving both her
shins and knees and that it is a result of her service in the Army
National Guard while on active duty for training.

4 -

When completing a medical history questionnaire during an October
1994 medical examination for enlistment into the Army National
Guard, the veteran denied experiencing swollen or painful joints,
a bone, joint or other deformity, a "trick" or locked knee, or foot
trouble. And during the objective clinical portion of that
evaluation, there was no evidence of either bilateral shin splints
or a bilateral knee disorder. She began serving on active duty for
training a few months later, on February 2, 1995.

On February 22, 1995, the veteran was seen for complaints of pain
in both of her knees, which she said she had been experiencing for
about 4 hours since doing some physical training. She denied any
history of trauma to her knees. She was referred to another clinic
for further evaluation and workup. She had additional complaints of
pain in both knees when seen on February 27, 1995, and her
examining physician diagnosed bilateral retropatellar pain
syndrome. He told her to temporarily refrain from physical activity
(e.g., running, jumping, etc.). She also received medication for
her pain and was scheduled for follow-up physical therapy. On March
9, 1995, after not being able to run a successful time to pass her
field training examination, she was seen for further complaints of
pain, but she indicated it was now only in the patella region of
her left knee (as opposed to both knees). She also said that
standing up or twisting her knee precipitated the pain, and that
she had been experiencing it for about three weeks, since beginning
active duty for training. She again denied any history of trauma.
X-rays taken of her left knee suggested that she had a stress
fracture. She received another temporary (30-day) limited duty
profile, restricting the level of her physical activity and
training, and she was referred for an orthopedic evaluation to
determine the cause of her problems. The orthopedist confirmed that
she had pain in the proximal medial tibia of both knees (i.e.,
bilaterally) and, after considering the results of x-rays,
diagnosed "healing" stress fracture of the proximal medial tibia of
the left knee.

The veteran was seen at various times during the ensuing months to
re-evaluate her status. During an evaluation in April 1995, it was
noted that she was "feeling better" as a result of her treatment
and "making satisfactory progress."

- 5 -

The same was true when seen on two separate occasions in May 1995,
and the diagnosis was "resolving" stress fracture. But one doctor
also indicted the veteran still had tenderness and increased
sclerosis in the area of the proximal medial tibia of her right
knee. Another doctor indicated she was doing well ("feels good")
and was only having an occasional twinge of pain, and no swelling,
and was unable to reproduce her symptoms on objective clinical
examination.

During an evaluation in June 1995, the veteran complained of
experiencing pain in both of her shins and ankles, which she
indicated had been present for about 5 days. She complained of pain
in her right thigh as well, which she indicated had been present
for about 1 day. A doctor confirmed her pains in these areas after
examining her and noted additionally that she had a history of
stress fractures in her knees during basic combat training (BCT).
Additional X-rays taken of her knees during that evaluation
continued to suggest that she had a stress fracture involving her
proximal medial tibia. Records of treatment that she received in
July 1995 indicate her symptoms had not completely resolved as she
still had some tenderness in the mid-portion of her right femur and
in her distal left tibia. Consequently, she continued to receive
medication and restrictions on the level of her physical activity
and training. She underwent a bone scan in August 1995 which
further confirmed that she had a Grade I stress fracture of her
left tibia and severe stress changes, bilaterally, in the medial
tibial plateaus of both knees. Her limited duty profile continued.
Although her doctors noticed some improvement in the severity of
her symptoms and continued to indicate that her stress fracture was
"resolving," they also acknowledged that she still occasionally had
some tenderness and pain (a "burning sensation") in her knees and
tibia, particularly during prolonged standing or other physically
demanding activity such as ascending or descending stairs. That was
evident even during an examination on September 6, 1995, only a few
weeks prior to September 27, 1995, when her period of active duty
for training ended.

Other medical evidence of record concerning clinical evaluations
that the veteran has undergone at various times during the years
since, primarily while on inactive duty training, confirm that she
has continued to experience symptoms

- 6 -

referable to both her knees and shins. During an evaluation on
September 11, 1996, she was still experiencing pain, so much so
that she was unable to complete all of her necessary training.
Consequently, her doctors referred her for physical therapy, which
she received in October and November 1996 at an outpatient clinic
at the West Virginia University Hospital. Her symptoms reportedly
improved with the physical therapy, but a VA physician who examined
her more recently, in July 1999, in connection with her current
appeal, included in his examination report a diagnostic impression
of patellofemoral syndrome. The VA examiner also included an
impression of shin splints and stress fractures of the knees,
albeit by history only, and probable degenerative joint disease
(arthritis) of both knees. The examiner noted a clicking noise in
both knees, tenderness with flexion and extension of the knees, and
tenderness along the tibia on both sides.

This evidence, when considered in the aggregate, demonstrates a
continuity of symptoms which reasonably implies that the veteran
has bilateral disorders of the shins and knees which began during
her service in the Army National Guard while on active duty for
training. See, e.g., Lathan v. Brown, 7 Vet. App. 359 (1995).
Consequently, the Board finds her claims to be capable of
substantiation or plausible. In other words, they are well
grounded. To this extent, the appeal is granted.

ORDER

The veteran has submitted well-grounded claims for service
connection for bilateral shin splints and a bilateral knee
disorder; her appeal is granted to this extent.

7 -

REMAND

The VA physician who examined the veteran in July 1999 found
clicking and tenderness in the vicinity of the veteran's knees, and
included in the report of the examination a diagnostic impression
of patellofemoral syndrome, history of shin splints, history of
stress fractures of the knees, and probable degenerative joint
disease (arthritis) of both knees. However, the examiner indicated
in another part of his report that the veteran had "no significant
abnormality" of either knee and that "no significant medical
problems or diagnoses [were] entertained." The examiner further
indicated that the veteran's claims folder, containing the medical
and other evidence pertinent to her appeal, was not available for
review prior to examining the veteran, and that was possibly the
reason the examiner did not comment on the medical etiology of the
conditions noted. Consequently, the RO should have that examiner
submit an addendum to the report of that evaluation indicating
whether the veteran, in fact, has bilateral shin splints and/or a
bilateral knee disorder and, if so, whether they are the result of
her service on active duty for training in the Army National Guard.
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Russo v. Brown,
9 Vet. App. 46 (1996); Waddell v. Brown, 5 Vet. App. 454, 456
(1993); Gregory v. Brown, 8 Vet. App. 563 (1996). If, for whatever
legitimate reason, it is not possible to have that VA examiner
submit an addendum to the report of that evaluation, the veteran
should be reexamined by another qualified physician to obtain an
equally competent medical opinion concerning these matters. Id.
Also, if the veteran has received any additional treatment for her
shins or knees that might have a bearing on her appeal, the records
of her treatment should be obtained as they, too, might give some
indication of the etiology of tier conditions. See Bell v.
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claims are REMANDED to the RO for the following
development and consideration:

1. The RO should contact the veteran and request that she submit a
list (containing the names, addresses and dates) of any additional
sources of treatment (VA, private, or other) that she has received
for her

8 - 

shins or knees that have not already been made part o f the record.
After obtaining any necessary release forms, the RO should contact
the sources identified and obtain copies of the records in their
possession, in accordance with 38 C.F.R. 3.159. All evidence
obtained should. be associated with the claims folder.

2. Thereafter, if possible, the RO should have the VA physician who
examined the veteran in July 1999 submit an addendum to the report
of that evaluation clarifying whether the veteran has bilateral
shin splints and a bilateral knee disorder and, if so, the specific
diagnosis and whether it is at least as likely as not that her
conditions are the result of her service on active duty for
training in the Army National Guard. If, for whatever reason, it is
not possible to have that VA examiner submit an addendum to his
earlier evaluation, the RO should schedule the veteran for another
orthopedic examination, by a qualified physician, to obtain a
medical opinion responding to these issues. And since the purpose
of the examination is to resolve the question of whether she
currently has the conditions claimed and their relationship to her
military service, to the extent possible, the examiner should set
forth his/her findings and opinions in a report demonstrating
discussion of the evidence and conclusions in this regard. It also
is imperative that the examiner review the claimsfolder, including
a copy of this remand. The examination report should include all
examination findings and the rationale underlying all opinions
expressed, citing, if necessary, to specific evidence in the
record. The report should be associated with the other evidence on
file in the veteran's claims folder.

- 9 -


3. The RO should thereafter review the examination report to
determine if it is in compliance with the directives of this
remand. If not, it should be returned, along with the claimsfolder,
for immediate corrective action. See 38 C.F.R. 4.2.

4. After completion of the above-requested development, and any
additional development deemed warranted by the record, the RO
should re-adjudicate the veteran's claims for service connection
for bilateral shin splints and a bilateral knee disorder. The RO
must base its decision concerning these claims on consideration of
all of the pertinent evidence on file, including that added to the
record since the RO last considered the claims and as a result of
the above-requested development.

6. If the benefits requested continue to be denied, the veteran
should be provided a supplemental statement of the case (SSOC) and
given an opportunity to submit argument and evidence in response
before the case is returned to the Board for further appellate
consideration.

The purpose of this REMAND is to afford due process and to further
develop the record; it is not the Board's intent to imply whether
any benefit requested should be granted or denied. The veteran need
take no action until otherwise notified, but she may furnish
additional evidence and/or argument if she so desires. See
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995);
Quarles v Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner.

- 10 - 

See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, the
Veterans Benefits Administration's Adjudication Procedure Manual,
M21-1, Part IV, directs ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

DAVID A. BRENNINGMEYER 
Acting Member, Board of Veterans' Appeals



